 TEXACO INC613Texaco,IncandSylvester Albert ColeandGeraldSteven BowersandThomas J BrockmanandJamesM BurksandRobert J CrilleyandAdolfo 0 GaleonandSteve GeerandDanielVan AusdollCases 21-CA-18642, 21-CA-19235-121-CA-19235-221-CA-19235-321-CA-19235-421-CA-19235-521-CA-19235-6 and 21-CA-19235-8November 5 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn March 6 1981 Administrative Law JudgeMauriceM Miller issued the attached decisionThe General Counsel various of the Charging Partiesand the Respondent filed exceptions and briefsin support of the exceptions The Respondent alsofiled an answering brief to the exceptions of theGeneral Counsel and the Charging Parties Thereafter the Respondent filed a motion for oral argument or in the alternative for leave to file a supplementary briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision andrecord in light of the exceptions briefs and motionand has decided to affirm' the judge s rulings findings and conclusions only to the extent consistentwith this Decision and OrderThe pertinent facts are as follows In 1980 theRespondent maintained two facilities in the LosAngeles area and a plant in Carson California TheUnion Oil Chemical and Atomic Workers UnionLocal 1 128 represented 570 employees at theformer facilities and 27 at the latter Contracts covering these employees contained wage reopenerprovisions and pursuant to those provisions negotiations took place in late 1979 and early 1980 2 OnJanuary 7 the Union notified the Respondent that astrikewas planned for January 8 with picketing tobegin at 4 p in on that dateWhen the parties met on January 8 the Respondent gave the Union copies of a document entitledEmployee Benefits Procedures in Case of aStrikeTherein the Respondent explained that allaccident and sick (A&S) benefits would be discontinued on the commencement of a strike except inthose cases involving industrial accidents or injurtesThe Respondents A&S benefits plan incorpoThe Respondents motion for oral argument is denied because therecord the exceptions and the briefs adequately present the issues andthe positions of the parties The Respondents motion for leave to file asupplementary brief is also denied for the same reason2All dates are in 1980 unless otherwise indicatedrated by reference into each contract provided forsuch benefits to be paid to employees who hadworked for the Respondent at least 1 year foreither occupational or nonoccupational illness ordisabilityWhen the strike commenced on January 8 sevenemployees had been receiving A&S benefits Twoemployees incurred nonoccupational disability injuries the weekend preceding the strike The Respondent conceded that but for the strike each ofthe nine workers would have continued to receiveorwould have begun to receive A&S benefitsHowever as found by the judge when the strikebegan the Respondent treated each of these workers as if he were on strike and pursuant to its deGlaredpolicytheRespondent discontinued ordenied A&S benefits to themThe Union subsequently filed a charge allegingthat the Respondent unlawfully terminated fringebenefitsHowever on March 29 the Respondentand the Union entered into strike settlement agreements and memoranda of agreement in which theparties agreed inter alga to dismiss all pending litigation specifically including unfair labor practicecharges and to file no new litigation growing outof or related to the strike 3 Thereafter the Unionrequested withdrawal of its charge and the requestwas grantedThe judge relying onEmerson Electric Co 4found that the Respondent had violated Section8(a)(3) and (1) of the Act by discontinuing the payment of A&S benefits to eight employees5 who hadbeen receiving or who had become qualified to receive such benefits, on the commencement of thelawful economic strike by the Union The judgefurther found that the Respondent had violated3Specifically each of the memoranda of agreement was in full andcomplete settlement of all issues negotiatedEachsettlement included aprovision entitledLump Sum Payment that stated thatIn consideration of the Union s agreement to withdraw all contractual grievances and NLRB charges and court proceedings arising outof the Company s administration of employee plans during the strikeand the Union s agreement not to institute any further actions arisingout of said circumstances the Company agrees to provide [a payment of up to $150 to all employeesto coverpremiums for the hospital surgical major medical benefits plan assumed by the employeesduring the strike]Immediately following this provision under the headingAccident andSick Benefitsthe parties agreed in relevant part thatfor employees who were disabled before the strike began and receivtug A&S benefits such benefits shall be resumed at the time thestrike is officially discontinued if satisfactory evidence of continuingdisability is establishedAdditionally each Strike Settlement Agreement obligated each partyto dismiss any litigation pending against the other specifically includingarbitrations unfair labor practice charges law suits and grievances related to any of the benefit plansand to promise that no new litigationgrowing out of or related to the strike will be filed246 NLRB 1143 (1979) enfd as modified 650 F 2d 463 (3d Cir1981) cert denied 455 U S 939 (1982)Although there were nine named alleged discriminatees the judgeconcluded that Casper Buol s claim was barred by Sec 10(b) of the Act291NLRB No 96 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) of the Act by notifying its employees that if they were to engage in a lawful striketheRespondent would discontinue A&S benefitsfor employees In remedying these violations thejudge followed the standard set forth inEmersonElectricsupra and ordered the Respondent to payeach employee whatever A&S benefits he was entitled to receive from January 8 until he had recovered from his disability or until the date on whichhe actively participated in strike activity or publicly supported the strikeInTexaco Inc285 NLRB 241 (1987) the Boardreaffirmed its holding inConoco Inc 6decidedafter the judge s decision here that a disabled employee s participation in a strike no longer operatesto disqualify or limit such employees entitlementto reimbursement for accident or sick benefits withheld by an employer because of a lawful strike InthatTexacocase the Board further set forth governing principles for determining when an employer s suspension of benefits to disabled employees oncommencement of a strike violates the Act 7 Itheld that withholding accrued benefits to disabledemployees during a strike can be a violation of theAct but that an employer may successfully defendits action by showing it had a legitimate and substantial business justification for the cutting off ofbenefits such as inter alia an explicit waiver by theUnion InEnergy Cooperative Inc8 the Board addressed a question left open in thatTexacocaseholding that waivers of contractual benefits contained in strike settlements may result in dismissalof charges filed by individual employees over thedenial of such benefitsEnergy Cooperativealso emphasized thatTexacocase s holding that such awaiver is effective only if it is clear and unmistakableMore recently inTexaco Inc290 NLRB 1181(1988) the Board applied the principles articulatedin its leadTexacocase and inEnergy Cooperativediscussed above to basic facts virtually indistinguishable from those in this case The Board reversed the administrative law judge s finding thatthe respondent there had violated the Act when itceased making A&S payments to disabled employees during the course of the strike there TheBoard dismissed the complaint It found initiallythat the respondent had withheld an accrued benefit and did so on the basis of the strike to the detri6 265 NLRB 819 (1982) enfd 740 F 2d 811 (10th Or 1984)7 In thatTexacocase the Board expressly overruled theEmerson Elecinctheory of violation relied on by the judge here and held that whether an employers withholding of accident and sick benefits to disabledemployees during a stoke violates Sec 8(a)(3) will be resolved by application of theGreat Danetest for alleged unlawful conductTexaco Incsupra 285 NLRB 241 citingNLRB v Great Dane Trailers388 U S 26(1967)8 290 NLRB 635 (1988)ment of the employees right to engage in a lawfuleconomic strike It also held that the discontinuance of the benefits on the basis of the strike warranted an inference of discriminatory intent andthus constituted a violation of Section 8(a)(3) and(1) unless the respondent sustained its burden ofproving a legitimate and substantial business justification It then found such a justification Specifically it found that the parties strike settlement agreements established that the local unions clearly andunmistakably had waived their sick and disabledemployees right to receive contractual A&S benefits for the duration of the strike The Board further held that for thereasons setforthin its leadTexacocase andEnergy Cooperativeitwould giveeffect to the strike settlement agreements thereApplying the principles of the Board s recentlyissuedTexacodecision to basic facts here that areasnoted above virtually indistinguishable fromthose therewe shall dismiss the complaintWefirst find for the reasons set forth in thatTexacodecision that under aGreat Daneanalysis the GeneralCounsel has established a prima facie case of a violation in the withholding of the A&S benefits hereWe next find however that the Respondent hasestablished a legitimate and substantial business justification for the cessation of those benefitsThisfinding is based on that recentTexacocase inwhich the A&S benefits and strike settlementagreements involved are identical in all relevant respects to those in the present case Thus for thereasons fully articulated in thatTexacocasewefind that the strike settlement agreements hereclearly and unmistakably waived these disabled employees right to receive contractual A&S benefitsfor the duration of the strike 9 We thus concludethat the Respondent did not violate Section 8(a)(3)and (1) by terminating A&S benefits to the employees in question 10 In this regard because we havefound that the Respondents suspension of the A&Sbenefitswas not unlawful it follows that the Re8Texaco Incsupra at 1183Chairman Stephens notes that none of the factors discussed in his concurnng opinion inEnergy Cooperativeas possible barriers to the Board sreliance on a settlement are present in this caseMember Cracraft would not rely on either the zipper clause containedin the memorandum of agreement or the provision providing for resumption of benefits at the end of the strike as evidence of the parties intentthat individuals rights to A&S benefits were waived Rather in agreeingwith her colleagues that the Union waived the employees contractuallyprovided A&S benefits during the term of the strikeMember Cracraftrelies on the language of the lump sum payment section of the memorandum of agreement in which the parties agreed on a specific lump sumpayment in consideration for the Union s relinquishment of all claims ansing from the Respondents administration of employee benefit plansduring the strike to find such a waiver10 In view of our disposition of this case we find it unnecessary to address the General Counsels exceptions with respect to the judge s conclusion that Casper Buol s claim was time barred TEXACO INC615spondent s announcement of the suspension of suchbenefits similarlywas not unlawful Accordinglywe shall dismiss the complaint in its entiretyORDERThe complaintis dismissedGordon A Letterfor the General CounselWilliam D Evansof Los Angeles California for the RespondentLeah Van Arsdaleof Lancaster California for ChargingPartyGregory G Kennedy (Cantrell & Green Inc)of LongBeach California for other Charging PartiesDECISIONSTATEMENT OF THE CASEMAURICE M MILLER Administrative Law Judge Ona charge filed on January 31 1980 by Sylvester AlbertCole (Complainant Cole) and duly served the GeneralCounsel of the National Labor Relations Board caused acomplaint and notice of hearing to be issuedon April 151980which was subsequently served on Texaco Incdesignated as Respondent within this decision Subsequently on parallel charges concurrently filed by GeraldSteven Bowers Thomas J Brockman James M BurksRobert J Crilley Adolfo 0 Galeon Steve Geer andDaniel Van Ausdoll (Complainants) on July 3 1980 andby Casper Buol (Case 21-CA-19283) on July 18 1980thereafter-whichwere amended similarly on August19-the General Counsel caused his order consolidatingcasesconsolidated amended complaint and amendednotice of hearing dated August 22 1980 to be issuedand served on Respondent Respondent was chargedwith the commission of unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National LaborRelations Act Respondents answer duly filed conceded certain factual allegations within the General Counsel s consolidated amended complaint but denied thecommission of unfair labor practicesPursuant to notice a hearing regarding these consolidated matters was held on September 22-23 1980 in LosAngelesCaliforniabeforeme The General CounselRespondent and Complainants other than ComplainantCole were represented by counsel Though ComplainantCole reported representation by counsel for the recordhis counsel noted no appearance Each party was afforded a full opportunity to be heardto examine and crossexamine witnesses and to introduce evidence concerningpertinent mattersWhen the hearing convened the General Counselsrepresentativemoved to delete all references to CasperBuol s charge (Case 21-CA-19283) found within hisconsolidated amended complaintBuol s charge theGeneralCounsels representative conceded had beenfiled beyond the 6 month limitation period which Section10(b)of the statute definesConcurrentlywith hismotion however the General Counsels representativedeclared his intention topresent the case regardingRespondents purportedly discriminatory treatment ofBuol because he-together with his fellow Complainantslistedwithin the consolidated amended complaint here-had allegedly been subjected to comparable discnmination and because his case could therefore properly beconsidered like theirs ripe for determination based ontheir several timely filed chargesThe General Counsels motion was granted Subsequently Buol was consistent with the General Counselsdeclaration of purpose summoned to testify On the basisof his testimony the General Counsels representativepresently contends that despite the fact that his chargemay no longer be considered compassed within thegroup of charges on which the consolidated amendedcomplaint stands predicted he should be considered entitied to remedial relief'omparable with that whichComplainantshere-within theGeneralCounselsview-should receive This contention will be considered subsequently within this decisionSince the hearing s close the General Counsel s representativeRespondents counsel and Complainants counsel have filed briefs that have been duly consideredOn the entire testimonial record documentary evidence received and my observation of the witnesses Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent raises no question regarding the GeneralCounsels jurisdictional claimsOn the consolidatedamended complaints relevant factual declarations-specifically those set forth within the second paragraphthereof-which are conceded to be correct and onwhich I rely I find that Respondent was throughout theperiod with which this case is concerned and remainsan employer within the meaning of Section 2(2) of theAct engaged in commerce and business operationswhich affect commerce within the meaning of Section2(6) and (7) of the statute Further regarding the piesently applicable jurisdictional standards I find assertionof the Board s jurisdiction in this case warranted andnecessary to effectuate statutory objectivesIITHE LABOR ORGANIZATION CONCERNEDOilChemical and Atomic Workers Union Local 1128 (the Union) was throughout the period with whichthis case is concerned and remains a labor organizationwithin the meaning of Section 2(5) of the Act whichadmits certain employees of Respondent to membershipIIIUNFAIR LABOR PRACTICESA IssuesThis case presents primarily questions of law Forpresent purposes those questions have been summarilyformulatedwithin the General Counsels brief as followsIDid Respondent commit unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of thestatutewhen it threatened to terminate and did ter 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDurinate the payment of accident and sick benefits(designated A & S benefits hereinafter) to nine designated discriminatees subsequent to January 81980 because their fellow workers had commenceda strike against Respondent at 400 pm on thatdate though the nine purported discriminatees werephysically unable to work on and after January 8thfor varying periods of time?2 If so did any discriminatee subsequent to thestnke s commencement lose his entitlement to receive A & S benefits prospectively despite his continued illness or injury disability for some periodsubsequent to January 8th by affirmatively demonstrating his support for the strike?The General Counsel relying on the Board s recent decision inEmerson Electric Co246 NLRB 1143 (1979)seeks affirmative responses regarding his claim that Respondent s conduct doubly violated the statute He concedes that-consistent with this Board s caveat set forthwithin itsEmerson Electricdecision-some designateddiscriminatees may have lost their right to continue receivingRespondents accident and sick (A&S) benefitpayments despite their still existent sickness or disabilityby publicdemonstrationsof support for their fellowworkers strike but seeks determinations regarding preciselywhen their A&S benefit entitlements were lostRespondent however seeks a determination that thestatute properly construed fails to proscribe its conductcontends thatEmerson Electricwas wrongly decidedand suggests that-because none of Complainants fellowworkers had crossed their Unions picket line to resumework and because no Complainant had affirmativelydisavowed the strike-determinations should be considered warranted despite this Board sEmerson Electricdecision that Complainants had enmeshed themselves inthe ongoing strike thereby sufficiently to terminatetheir rights to receive continued A&S benefits FurtherRespondent contends that a strike settlement agreementsubsequently reached between Complainants recognizedunion representative andRespondentsmanagementwhereby Respondent was discharged from any and allobligations regarding A&S benefit payments should beconsidered sufficient to preclude the General Counsel spresent complaint prosecution Finally Respondent suggests that should it be found liable for continued A&Sbenefit payments covering periods of sickness or disability during the strike with which this case is concernedvarious payments made to several Complainants duringthe strike and subsequent thereto pursuant to California sUnemploymentInsuranceand Labor Codes should beconsidered setoff payments deductible from whateverA&S benefit payments those Complainants might be retrospectively considered qualified to receiveB Facts1BackgroundaRespondents businessRespondent functioning as a Delaware corporationengages in the refining processing and sale of petroleumproducts and byproducts It maintains two facilitieswithin the Los Angeles California harbor area Thefirm s Los Angeles refinery (LAP) with its related LongBeach terminal employs about 570 workers representedby the Union above designated Respondents sulfur recovery plant (SRP) in Carson California employs about27 workers whom the Union above designated also representswithin a bargaining unit separately defined Bothfacilities function subject to the direction of LAP s management throughout the period with which this case isconcernedMelvin C Sittel served as LAP s supervisorof employee relationsb The collective bargaining relationshipDuring calendar year 1979 Respondent and the Unionnegotiated and signed collective bargaining contractscovering designatedLAP and SRPbargaining units separately both agreements had been negotiated with January 8 1979 effective dates for comparable 2 year termsInter aliaboth contracts provided for periodic payments to contractually covered workers pursuant to Respondent s designated accident and sick benefit planThereunder LAP and SRP employees who had workedfor Respondent for at least 1 year could qualify for A&Sbenefits should their absences from work be necessitatedby either occupational or nonoccupational illness or disabilityBoth contracts further contained wage reopener provilionsPursuant to notices given thereunder union representatives met with Respondents spokesman on November 28 1979 to commence negotiations regarding wageshealth and welfare and vacationsDiscussions lookingtoward a new contractual consensus particularly concerning these matters were not however successful OnMonday January 7 1980 union representatives notifiedRespondents spokesman during bargaining sessions conducted separately for each bargaining unit concernedthat union workers were prepared to commence orderlyplant shutdowns at 12 01 am on Tuesday January 8The firm s negotiators were further notified that picketlineswould be initiated by 4 p in on the designated datecThe strikeWhen the negotiators met January 8 union spokesmenconfirmed their intention to establish picket lines laterthat day Respondents representatives thereupon distributed copies of a document designatedEmployeeBenefitsProcedures in Case of StrikeWith particularreference to Respondents accident and sick benefitsplan the union negotiators were therein notified thatUpon commencement of a strike all A&S Benefitswill be discontinued except in those cases involving industrial accident or injury A & S benefitswill be continued to those employees who are disabled due to industrial injury until medically released by their doctors or until expiration of suchbenefits in accordance with the Plan s benefit schedulewhichever occurs firstDecision will be reserved regarding the paymentof A & S benefits upon termination of the strike for TEXACO INC617employees who become disabled during the strikeand whose disability continues beyond the termination of the strikeDecision will be reserved regarding the paymentof A & S benefits upon termination of the strike foremployees who become disabled during the strikeand whose disability continues beyond the termmation of the strikeDecision will also be reserved regarding the resumption of A & S benefits which were discontinued at thebeginningof the strike for those employees who are still disabled after the termination ofthe strikeUnder no circumstances will A & S benefits bepayable if they would not have been payable in theabsence of a strikeCopies of Respondents bulletin which encompassed thepolicy statement quoted were distributed to union representativestheUnion s Texaco unit chairman eightworkers(members of the Union s negotiating committee)and six visitors (four of them LAP or SRP bargainingunit employees)Following a beef caucus the Union s negotiators reported their objection in principal [sic] to Respondent s position that all A&S benefits save those based ondisabilities derived from industrial causeswould be discontinued because of their forthcoming strike the unionrepresentatives contended that their basic contract wasstillviableRespondents spokesmen replied howeverthat employee benefits were based on the concept thatconcerned employees were actively at work earningwages obviously they contendedworkers on strikewould not beearning wagesnor would they be accumulating vested rightsShortly thereafter on Tuesday January 8 at 4 p inthe Union commenced concededly economic strikes atRespondents LAP and SRP facilities These strikes were100 percent effectivewith respect to both facilities solong asthey lasted Except for a single probationary bargaining unit employeewho entered Respondents LosAngeles plant and worked for about 4 hours no bargaining unit workers crossed union picket lines The strikelasted 12 weeks On SaturdayMarch 29 Respondentand union negotiators signed concurrent memoranda ofagreement and strike settlement agreements regardingboth Respondents Los Angeles area facilities The strikeagreements designatedTuesday April1as the date onwhich both LAP and SRP employees would report toresume work2Respondents denial of accident and sick benefitsWhen the strike-hereinabove noted-began therewere nine hourly paid workers not currently working atRespondents truck facilities who had previously reported in sick or disabled Seven of these workers-ComplainantsCole Bowers Crilley Galeon Geer and VanAusdollplusCasper Buol-had been receiving A&Sbenefits for periods of absence varying in length but encompassing their Tuesday January 8 absences thestrike s inceptionTwo workers-specifically ComplainantsBrockman and Burks-had become disabled byvirtue of nonoccupational injuries within the 2 day weekend period directly preceding the strikers commencement Neither had reported for work on Monday January 7 concededly their eligibility to receive benefitspursuant to Respondents accident and sick benefit planwould have commenced-under normal circumstances-on January 8 before their Union s late afternoon strikecallUnder Respondents benefit plan inter alia regularfull time employees with at least 1 full year of continuous service who become temporarily ill or injured fromnonoccupational causes are considered eligible for A&SbenefitsSuch benefits calculated to match the concerned worker s normal salary at either full pay or halfpay are provided pursuant to a schedule which defineshis successive periods of eligibility for full pay and halfpay depending on his years of service and the length ofhis compelled absence Thus workers with 1 completedyear of service are considered eligible for benefits equivalent to their full pay for up to 4 weeks and half theirpay for up to 2 more weeks should their disability continueWorkers with 10 or more years of service mayqualify for up to 13 weeks of benefits calculated tomatch their full pay followed by up to 39 weeks of halfpay benefitsRespondents hourly paid employees however receive no benefits for the first scheduled workingday within any period of absence due to illness or nonoccupational injuryRespondent concedes that but for their Union s determination to strike the nine workers noted would havecontinued to receive or would have begun to receiveproperly computed A&S benefits covering their periodsof illness or injuryWith the strike s inception howevereach concerned worker was treated as if he were onstrikeand had joined with assisted or supported hisfellowstrikersConsistently with Respondents previously declared policy Complainants Cole Bowers CrilleyGaleon Geer and Van Ausdoll together with Buolwho had received A&S benefitsthroughTuesday January 8 were denied further benefits thereafter Complainants Brockman and Burks who had never been formallydeclared eligible for January 8 benefitswere likewisedenied benefit paymentsWhen this case was heard stipulations were profferedand noted for the record that under Respondents designated benefit plan January 7 would have been a waitingday for both Brockman and Burks and that they hadreally been entitled to receive benefit payments covering January 8 regardless of Respondents defined strikepolicy regarding such paymentsOn various dates subsequent to January 8 these concerned workers were notified that their A&S benefitshad been discontinued Some were notified personallythrough telephone callsFurtherwithin a January 17mailednotice to All EmployeesRespondents workerswere provided with copies of the firm s policy statementrelative to their strikes effect on Respondents variousEmployee Benefitplanswhich had previously beendelivered to union negotiators during their January 7bargaining session here noted 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn January 31 Respondents Los Angeles plant manager wrote W J Braughton secretary treasurer of theUnion s Long Beach local purportedly to acknowledgehis receipt of the latter s grievance filed on January 22regarding the firm s arbitrary and unilateral discontinuance of accident and sick benefits for Respondents LosAngeles facility workers In reply Plant Manager Maffuccio recapitulated the position that Respondent hadtaken on January 8 concerning discontinuing certainA&S benefits on a strike s commencement Maffucciocommented further thatwhen employees elect to withhold their services bystriking the Company is not obligated to pay wagesduring the strike nor is it obligated to continuewage continuation programs such as A&Swhich are fully paid for by the CompanyConfronted with Respondents consequent rejection ofBraughton s grievance the Union filed a charge with thisBoard s Region 21 Office(Case 21-CA-18801)contendmg that the firm had unlawfully terminated certainfringe benefits for current strikersWhen this case was heard I rejected proffered exhibitswhich compassed this union charge and certain relateddocuments I have reconsidered my ruling Rather thanreceiving the proffered exhibits however I will take offacialnoticeregardingonly those Regional Officerecordswhich reveal that the charge in question wasreally filed and subsequently withdrawnOn April 151980 however union counsel requested the designatedcharge s withdrawal under circumstances which will beconsidered subsequentlywithin this decision Counsel swithdrawal request was grantedRespondent would make specified lump sum paymentscalculated to recompense employees and make themwhole for expenditures that they might have been required to make during the strike to preserve their coverage under the firm s fringe benefit programsConsistentwith strike settlement and memorandumagreement provisions noted the Union s charge mentioned above was subsequently withdrawnWithin their concurrent memorandum agreements theparties further recorded theirunderstanding that employees not able to report for work due to sickness ordisabilitywhich had commenced after the strike beganwould be eligible for A&S benefits beginning with thestrike s termination and that benefits for employees disabled before the strike began who had been receivingA&S benefit payments would be resumed concurrentlywith the strike s official discontinuance should their continuing disability be established by satisfactory evidenceSo far as the record shows these commitments werecomplied withWhile the strike was in progress fiveComplainants had recovered from their prior disabilitiesthereafternone of these would have been eligible ofcourse for continued A&S benefits Complainant Cole sprestrike disability however continuedWhen this casewas heard he had not yet recovered sufficiently toresume work and was still receiving A&S benefit paymentswhich had been renewed following the strike sterminationConcerning Complainants Geer and VanAusdoll together with Casper Buol the record warrantsdeterminationswhich I make that their disabilities persisted for varying lengths of time into early April subsequent to the strike s discontinuanceThey receivedbenefit payments personally for their relatively shortperiods of poststrike disability3 Subsequent developmentsAs previously noted negotiations between Respondentand union representatives finally produced strike settlemeats and memorandum agreements regarding both Respondent s Los Angeles area facilities on March 29 therequisite documents memorializing their consensus weresigned Both strike settlement documents inter aha contamed a provision here noted solely in relevant partwhich read as followsIt is further understood that(1) each party will dismiss any and all litigation now pending against theother or its agents i eunfair labor practicechargesrelated to any of the benefit plansand (3)that it is agreed that no new litigationgrowing out of or related to the strike will be filedConsistent with this provision the Union s charge previoulsy noted was subsequently withdrawnWithin theirconcurrentmemorandum agreements Respondent andthe Union recorded their consensual understanding thatIn consideration of the Union s agreement to withdrawNLRB chargesarising out of theCompany s administration of employee benefit plansduring the strike and the Union s agreement not toinstitute any further actions arising out of said circumstancesC Discussionand ConclusionsAs previously noted the General Counsel contendsthat Respondent committed unfair labor practices withinthemeaning of Section 8(a)(1) and (3) of the statutewhen it notified employees within its Los Angeles areafacilities that accident and sick benefits payable to medically excused workerswould be discontinued on thecommencement of a strike pursuant to their collectivebargaining representatives call and further by discontinuing such benefits on that strike s commencement Inthis connection the General Counsel emphasizes that Respondent s management had declared its determination todiscontinue benefit payments to those workers whowould otherwise have been receiving them when astrikewhich would clearly affect its Los Angeles areafacilitieshad prospectively been proclaimedbutbeforea definitive conclusion-regarding how widespread oreffective such a strike would be-could have beenreached andbeforeRespondent could have determinedwhether any of the employees who were unable to workhad through statements or some overt conduct separately ratified or actively supported the strikeRespondent contends that it proceeded lawfully whenitdeclared that A&S benefits would be discontinued andthereafterwhen it discontinued them pursuant to thevery sound and fundamental premise that employers TEXACO INCcannot be required by law or otherwise to financestrikes against themselves The firm argues that the benefits in question represented a wage continuation plan andthat it should not be considered required to continue thepayment of wages to strikers-specifically includingthose employees who despite their temporary inabilitytowork could reasonably be deemed strike supportersRespondent suggests that no prior investigation calculated to determine whether medically excused workersindividually supported their Unions strikewould havebeen warranted because their support for the strike couldlegitmately have been presumed The firm argues thatsuch a presumption could reasonably have been derivedbecause those medically excused workers were withoutexception longtime union members covered by theircollective bargaining representatives subsisting contractwhose dues were being checked off' by Respondent smanagement their Union s prior 10 week strike about 11years previously had been 100 percent effective none ofthem had previously disavowed the strike some of themhad before the strike been given union leadership posttions and neither these workers nor their fellow workers within the struck bargaining units had-previously orthereafter-crossed their Union s picket lines for the purpose of resuming work Further Respondent contendsthat its presumptions validity should now be consideredretrospectively confirmedbecause the record revealsthat none of the sick or disabled workers had specificallyprotested subsequently their A&S benefits discontinuance that their Union had merely protested in pnnciplewith respect thereto and that some of the workersconcerned have since conceded that they supported thestrike-specificallyby their refusal to cross union picketlines by their personal picket services and by their performonce of services connected with the strike s successful maintenance-following their recovery during the strike fromdisabling illnesses or physical injuryIn this connection Respondent would have this Boardnote particularly the failure of union representatives toprotest that workers who were temporarily sick or disabled would not be considered strike participants Thefirm s management-so the argument runs-was neverplaced on notice that employees who were then unabletowork were even considering exercising their right torefrain from activities in support of their Union s strikeInSouthwesternElectricPower Co216 NLRB 522(1975) this Board had determined that where a strikewas effective the concerned employer could reasonablypresume that union members previously granted sickleave supported the strike solely because the strike waseffective and the concerned employees were union membersFurthermore their subsequent ratification of thestrikewas recognized as demonstrating the reasonableness of their employers presumption as was their contemporaneous failure to protest his discontinuance oftheir sick leave benefits and their post hoc testimonythat they would have supported the strike had they notbeen disabledAccordingly the Board had concludedthat the respondent firm there had not flouted the statute s mandate when it refused to subsidize the strikethen in progress by continued disability payments619The rationale that sustainedSouthwestern Electricwashowever specifically rejected when the Board decidedEmerson Electric Co246 NLRB 1145 (1979) There theBoard declared thatIn rejecting this[Southwestern Electric]rationaleweconclude that an employer may not rely on suchspeculative grounds to justify the termination of existingdisability benefits to employees whichhad accrued to them as a result of past work performedEmployees granted paid sick leave so the Board foundcould properly claim a Section 7 right to refrain fromdeclaring their position regarding a strikewhile medically excused Their employers consequently would nolonger be permitted to require such sick or disabled employees to disavow strike action specifically duringtheir sick leave in order to receive disability benefits Topermit the termination of such benefits to certain workers solely because of strike activities conducted andmaintained by their fellows would so the Board deGlared penalize employees who had not yet acted in support of their fellow workers strikeHere Respondent contends vigorously not thatEmerson Electricshould be considered distinguishable but thatthe Board s decision derives from fallacious premisesand should rather be considered wrongly decidedWithin his brief Respondents counsel marshalls severalsubstantial arguments-bottomed on practical legal andpolicy considerations and buttressed with numerous casecitations and references to recognized legal authorities-proffered in support of his positionAs counsel recognizeshowever this Board s administrative law judgeshold no mandate that permits them to disregard formulatedBoard policyWhatever their merits thereforecounsel s several challenges regardingEmerson Electric spurportedly deficient legal underpinnings less than persuasive rational justification and possible practical difftculties cannot command considerationConsistent with the Board s decision therefore I findRespondents contention that Complainants were properly considered supporters of their Union s strike from itscommencement and that they were therefore properlydenied accident and sick leave benefits because they hadbeen longtime union members because none of them hadnotifiedRespondents management that they disavowedthe strike because none of them had crossed picket linesto resume work during the strike when they were nolonger disabled because they had participated in thevote whereby their Union s parent body had been authorized to call a strike because some of them may previously have held union leadership positions or relied ontheir Union s help regarding pressing grievances becausesome of them had joined and supported a strike that theirUnion had conducted at Respondent s facilities about 11years previously because they may have sought and received current strike benefits or because they may haveultimately voted for ratification of their contracts poststrike modifications-lacking in meritRegarding Respondents contention that accident andsick benefits provided pursuant to plan may be drawn 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDonlywhen a worker is prevented from workingsolelybecause of some illness or accident within the plan scontemplationand that Respondent could reasonablyconsider a worker s presumed sympathy for some prospective strike a concurrentdisqualifyingreason for hisfailure to report for work little need be said The recordwill not warrant a determination that when A&S benefitswere discontinuedRespondent was aware regardingany demonstrable affirmative support for the strikemanifested-previously or contemporaneously-by benefit recipients nor was the firm s management aware regarding any disabled employees possibly subjective decilion that he would join or support the strike if he couldMoreover had some disabled worker promptly decidedto support the strike that subjective decision-like a possible contrary decision to withhold strike support andreport for work-could not have been manifested forthwith for medical reasons Such a subjective decisiontherefore could at most be considered a potential or inchoate reason for the concerned worker s absence clearly it could not reasonably be considered a concurrentproximate cause for his continued failure to report because it could not objectively have been manifested Inshortpending some A&S beneficiary s physical recovery he could reasonably be considered absent solelybecause of his provenillnessor disability though hemight have been meanwhile looking forward to withholding his services for other reasonsWorkers can onlywithhold their services when able to do so they canonlymanifest support for a strike when they becomeable to participate in supportive conductWith matters in this posture I conclude that-like thesickness and accident benefits considered in this Board sEmerson Electricdecision-the benefits denied here werebenefits due the recipients for past services which werewithheld because of the strike activity commenced bytheir fellow workers I find a determination warrantedthatRespondents January 8 pronouncement regardingits prospective discontinuance of such benefits interferedwith the statutorily protected right of Complainants torefrain from declaring their position concerning theirUnion s strike while they were medically excused andthus violated Section 8(a)(1) of the statute Further Iconclude that Respondents discontinuance of A&S benefitspayable for disabilities demonstrably present on January 9 and thereafter penalized Complainants because oftheir purely presumed connection with strike activitywhich their fellow workers had initiated and thereforeconstituted discrimination statutorily proscribedPreviouslywithin this decision references have beenmade to the General Counsels contention that despiteCasper Buol s failure to file his charge regarding Respondent s statutory violations within Section 10(b) s 6month limitation period he should be considered a discriminatee together with Complainants and should beconsidered eligible for comparable relief Essentially theGeneral Counsels representative seeks a determinationthat because Complainant Cole and seven more Complainants had previously filed timelyindividualchargesconcerning Respondents statutorily proscribed discriminationBuol s designation as someone subjected to comparable discriminatory treatment at the same time andunder the same circumstances for the same reasonswould not constitute a statutorily impermissible expansionregarding Complainants timely filed chargesIhave not however been persuaded The SupremeCourt has of course held that charges merely set inmotion this Board s investigations regarding unfair laborpractices and that such inquiries need not be confined tothe precise particularizations of some chargeNLRB vFantMilling Co360 U S 301 (1959) Consistent withthe SupremeCourtsview this Board has sometimesnamed additional discriminateeswithin a complaintthough charges had never previously been filed withinthe 10(b) limitation period specifically referring to suchindividualsEl Cortez Hotel v NLRB390 F 2d 127 (9thCir 1968)NLRB v Dinion Coil Co201 F 2d 484 (2dCir1952)The cases cited however derived fromcharges that labor organizations had filed on behalf ofemployees those charges which dealt specifically withmultiple claims of discrimination had inter alia compassed broadly phased references to further statutoryviolationsby these and other actswhereby thecharged employers had purportedly interfered with restrained and coercedemployeesregarding their exerciseof rights statutorily guaranteedNo comparable licenseto broaden a complaints thrust can be found as I see thematterwithin the charges with which we are presentlyconcerned The Complainants charges do contain similaropen ended accusatory language the net which suchlanguage within a charge would normally cast howevermust be considered-within my view-circumscribedgenerally by the statedBasis of the Charge detailedwithin that documents body Each Complainants chargespeaks of discrimination against the employee specificallynamed solely save for Complainant Cole thecharges had been separately drafted and filed by Complainantscommon counsel presumably for the precisepurpose of separately vindicating each designatedindividual srightsrather than the conjoint rights of all Respondent s prestrike A&S benefit recipients consideredas workers sharing a commonly grounded claim I wouldconclude therefore that Complainantscharges-filed onbehalf of specificallydesignated individuals with each seeking redress for his separately suffered individual loss of accident and sick leave benefits-cannot properly be expanded sufficiently to permit Board cognizance of Buol s claimBecause the question of this particular worker s statusregarding the present proceeding may however reasonably be considered close and because the Board shouldits consideration with respect thereto be required hereaftermay conceivably conclude that his claim of discrimination merits cognizance and should be resolved His eligibility for some degree of remedial relief will be discussed furtherD The Significance of theUnion s Strike SettlementRespondent contendshowever that the GeneralCounsels consolidated amended complaint should be dismissedregardlessofEmersonElectric ssubstantivethrustbecauseRespondent and the Union with thelatter functioning as the statutorily validated exclusiverepresentative of Complainant Cole and his fellow Com {TEXACO INC621plainants have negotiated a strike settlement and relatedcontractual commitments pursuant to which the Unionhas withdrawn previously filed charges challenging Respondent s strike related discontinuance of accident andsick benefit paymentsIn this connection Respondents counsel presses severalarguments purportedly derived from determinativestatutory provisions relevant Board and court decisionsand related policy considerations He suggests1That this Board with due regard for those limitations which Section 8(d) s provisions lay down when defining its proper statutory role lacks the power to require remedial action from Respondent which would essentiallyrewriteandmodify collectively bargainedagreements whereby Respondent had in consideration ofseveral specified financial commitments been dischargedfrom conceivable obligations to provide A&S benefitpayments for qualified workers calculated to cover astrike period2That because the Union pursuant to statute functions as complainants collective bargaining representative exclusively that body s commitment to withdrawcharges filed in their behalf and to refrain from filing further charges bottomed on Respondents discontinuanceof their benefit payments should be considered a collectively bargainedextinctionregarding their claims negotiated as part of a package settlement and consequently binding on them as union members3That this Board s determination to proceed basedonComplainantsseveral individually filed chargeswould conflict with statutory declarations of policy specifically those found in Sections 201(a) and 203(d) of theLabor Management Relations Act favorable to settlements reached through processes of conference and collectivebargaining4 That the strike settlement agreements negotiated byunion representatives andRespondentsmanagementshould be considered sufficient to estop Complainantsfrom pressing their charges and the General Counselfrom proceeding thereon because Respondent has satisfled its various commitments and because the GeneralCounsels prosecution based on Complainants chargeswould therefore work a patent injustice by depriving Respondent of the benefits presumptively derived from itsbargain5That should this Board recognize complainantsclaimsdespite the parties negotiation of strike settlement agreementswhichreflect substantial benefits gainedfor all bargaining unit workers such determinationswould subject Respondent to clearly unwarranted further burdens6That this Board has heretofore recognized the persuasive thrust of considerationswhich have been notedabove because it has found union respondents guilty ofunfair labor practices when they have commenced actions prejudicial to their members in derogation of amnesty commitments negotiated in connection with strikesettlement agreementsThe question presented by Respondents motion regarding the significance which the Board should attachtoRespondents strike settlement agreements and conjoint contractual commitments comports with the comparable question considered and resolved by Administrative Law Judge Ricci within hisEmerson ElectricdecilionHis ruling concerning respondents motion to dismiss received Board affirmation without further discussion I find the Board sEmerson Electricdecision disposetive herePrivate agreements like those with which we are nowconcerned cannot preclude the Board s exercise of itsstatutory authorityThe Board acts in the public interestto enforce public not private rightsNational LicoriceCo v NLRB309 U S 350 364-365 (1940)UtilityWorkers vConsolidated Edison Co309 US 261 265-266(1940)NLRB v Newark Morning Ledger Co120 F 2d262 267-268 (3d Cir 1941) Thuswherever privatecontracts conflict with [the Board s] functions they obviously must yield or the Act would be reduced to a futilityJ I Case Co v NLRB321 U S 332 337 (1944)This policy rests on Section 10(a) of the statute whichprovides explicitly that the Board s power to proscribeunfair labor practices shall not be affected by any othermeans of adjustment or prevention that has been or maybe established by agreement law or otherwiseThusconcernedpartiescannot by contractualagreementdivest the Board s function to operate in the public interestBoire vTeamsters479 F 2d 778 803 (5th Cir1973)This principle has been applied to nullify employerunion agreementswhich purportedly prohibited the filingof Board unfair labor practice charges(Machinists Lodge743 v United Aircraft Corp337 F 2d 5 8-11 (2d Cir1964))or which purportedly compromised employeesremedial rights under the statute(ElectricWorkers IUELocal 613 v NLRB328 F 2d 723 727 (3d Cir 1964)) aswell as compacts between employees and individualworkers to the same effect SeeNLRB v Ideal DonutShop347 F 2d 498 499 (7th Cir 1965)NLRB vThreads Inc308 F 2d 1 8 (4th Cir 1962) Similarlyagreements whereby unions and/or employers commit tothemselves to withdraw their respective charges andelection objections have been held not to bar the Boardfrom later entertaining some new and timely chargefiledby the purportedly committed Union concernedwith the very same unfair labor practicesNLRB v MyStore Inc345 F 2d 494 496 497 (7th Cir 1965)NLRBvT W Phillips Gas & Oil Co141 F 2d 304 305-306(3d Cir 1944)Consistentwith settled legal doctrines therefore Iconclude that the strikesettlementagreements andmemorandum agreements negotiatedby Respondent andComplainantsunion representatives do not bar thisBoard s present exercise of its statutory authority Theagreements confirm totally private consensual undertakingsacknowledged by their respective parties solelythey represent nothing more than a bargain struck byprivate partiesbased on their respective estimates ofprobable benefits or losseswhich might accrue shouldtheir reciprocal tests of strength continue or possible litigation resultThe public interest in preventing unfairlabor practices cannot be entirely forclosed by a purelyprivate arrangement no matter how attractive the ar 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrangement may appear to the individual participantsSeeMachinistsLodge 743supra in this connectionWithin itsbriefRespondent cites Board decisionsholding that a union s internal disciplinary proceduresutilized to discipline members though normally permissibleviolate the statutewhen invokedin derogation ofsome amnesty agreementOperatingEngineersLocal 39(San Jose Hospital)240 NLRB 1122 (1979)Retail ClerksLocal 1364 (Food Employers Council)240 NLRB 1127(1979)Thesecases however concerned agreements calculated to restrain union conductrather thanconsensualundertakings calculatedto foreclose the filing or prosecution of unfair labor practice charges Because theright of concernedparties tofile chargesenjoys expressstatutory protection from infringementthrough privateagreementswhile theirrights to engagein conduct thatmay or may not violatethe law enjoyno such protection the cases are clearly distinguishableSubstantially the so called package settlement whichRespondentseeks to preservedoes not within its particular provisionswith whichwe are now concerned offectuate statutory policieswithinmy view Should theBoard thereforedecide torelieve Respondent from anyresponsibilityto provide a remedy forconduct foundstatutorilyproscribedsuch a decision would essentiallycondone both the purposebehindRespondents conductand that conductscoerciveconsequencesEmployerswho pursuecourses of conduct laterdetermined to constitute unfairlabor practices do so at their peril it wouldnot be equitableto requireparticular employees disadvantageouslyaffected-specificallyComplainants-toabsorb lossesdirectlyascribable to their employer sunfair labor practicesElectricWorkers IUE Local 613supra at 727Mindful of those considerationsI concludethatRespondents motion to dismiss should be and isdeniedIV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCERespondents course of conduct set forth in section IIIabove-because it occurred in connection with Respondent s business operation set forth in section I above-hadand continues to have a close intimate and substantialrelationship to trade traffic and commerce among theseveral StatesAbsent correction such conduct wouldtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceCONCLUSIONS OF LAW1Respondent Texaco Inc is an employer within themeaning of Section 2(2) of the Act engaged in coinmerce and business activities that affect commerce withinthe meaningof Section 2(6) and (7) of the Act2OilChemical and Atomic Workers Union Local 1128 is a labor organization within the meaning of Section2(5) of the Act which admits certain of Respondent semployees to membership3On January 8 1980 and thereafter when Respondent notified various employees (during a prospectivestrikewhich the Union had called) that accident andsickness benefits then being paid or considered payableto sick or disabled union members would be discontinued Respondent interfered with restrained and coercedemployees concerning their exercise of rights statutorilyguaranteed within the meaning of Section 8(a)(1) of theAct4When Respondent discontinued accident and sicknessbenefit payments effective January 9 1980 for certarn employees who were union members-despite thefact that such employees had been receiving or hadbecome qualified to receive A&S benefit paymentsbefore a lawful strike in which their fellow workers represented by the Union were then participating and despite Respondents lack of knowledge regarding whetherthey had also manifested public support for the strike-the firm discriminated against them within the meaningof Section 8(a)(3) and interfered with restrained and coerced them regarding their exercise of rights statutorilyguaranteed within the meaning of Section 8(a)(1) of theAct5The above described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe ActREMEDYBecause I have found that Respondent Texaco Inccommitted and has thus far failed to remedy certain specific unfair labor practices that affect commerce I shallrecommend that it be ordered to cease and desist and totake certain affirmative action including the posting ofappropriate notices necessary to effectuate the policies ofthe ActSpecifically I have found that Section 8(a)(3) and (1)were violated when Respondent unlawfully withheld accident and sickness benefits that would under normalcircumstances have been considered due and payable tocertain employees designated previously within this decisionThese employees though unable to work hadbeen denied benefits due and payable pursuant to Respondent s accident and sick benefit plan because theirfellow workers had gone on strike and because Respondent considered them currently disqualified to receivebenefitswhile the strike lasted despitemanagement slack of knowledge concerning whether they had affirmatively ratified or actively supported their fellow workersstrikeThis Board within itsEmerson Electricdecisionhasheretoforeproclaimed its determination to hedge somewhat the rights of disabled employees regarding accident or sickness benefit claims under certain circumstanceswhile strikes may be in progress The Board deGlared thatwhile disabled employees [following a strike s commencement] need not affirmatively disavow thestrike action neither can theyparticipate in the strikewithout running the risk of forfeiting benefits prospectivelyFor all practical purposes any employee disabled or soundwho affirmatively demonstrates his support of the strike by picketing or otherwise showingpublic support for the strikehas enmeshed himself in the ongoing strike activity to TEXACO INCsuch an extent as to terminate his right to continueddisability benefits[Emphasis added ]With mattersin this posture then determinationsseeminglymust be made regarding whether anyComplainants had-concurrentlywith or subsequent to the commencement of the strike withwhich this case has been concerned and before theirrecovery from illness or disability-enmeshed themselves in ongoing strike activity sufficiently to warrant Respondents termination of their right to continued disability benefits before their physical recoveryWhen this case was heard the General Counsels representative suggested however that such determinationsshould properly be deferred to this case s possible compliance stage In this connectionhe declared for therecord thatitwill not be General Counsels position that all ofthe discriminatees were entitled to accident and sickbenefits during the entire term of the strike AndGeneral Counsel will be adducing some evidencewith respect to the period of time which would beinvolvedHoweverGeneralCounselwillnotexpect to go into great specifics in this area becauseitwill be General Counsels position that a determination as to the actual and specific period of timethat these individuals are entitled to benefits shouldbe left to the remedial portion of this proceedingshould there be oneThe GeneralCounsels procedural suggestion within myview possesses considerable ment It comports with thisBoard s longtime policy-maintained with judicial concurrence-whereby questions concerning the preciseamounts of remedial pay required to make discnmmateeswhole have routinely been deferred for considerationduring compliance negotiations or formal proceedingsrelated thereto SeeNLRB v Deena Artware361US398411-412 (1960) (FrankfurterJconcurring)AccordNLRB v Eagle Material Handling558 F 2d 160171 fn 16 (3d Cir 1977) in this connectionNeverthelesswithin the Board sEmerson Electricdecision some clear indications have been provided that-when the precise paramaters of specific unfair laborpractices comparable with those found must be determined-findings will have to be made regarding whetherparticular conduct chargeable to a claimed discriminatee constitutedparticipationconcerning some currentstrikecognizableaffirmative demonstrations of supportfor the strike orsomeshow of public supportfor it and what date or dates marked the claimed discnminatee s enmeshment with ongoing strike activity sufficiently to justify the concerned employers terminationof his disability benefit entitledInEmerson Electricthe Board s decision noted specifically that about seven presumably still disabled employees designated by name had been present on the picketlineor among the strikers during the course of thestrike and that one disabled worker had shown affix marive support for the Union s strike activities by working623in the Union s office during the period of his disabilityanswering telephone calls I conclude from these suggesrive Board determinations that findings regarding boththe questions above noted may be not only appropriatebut procedurably necessary Those findings followThe record warrants determination that a single Complainant disabled before the strike and still disabled following its termination never publicly demonstrated support for the work stoppageSylvester Albert Coleworks at Respondents sulfur recovery plant and is currently classified as a fireman operatorHis service record goes back 8 years with the 5most recent years subsequent to Respondents takeoverof the Carson California facilityOn October 22 1979Cole sustained a neck injury while working Followinghis 1 day waiting period required under Respondent saccident and sick benefit planCole began receivingA&S benefits he continued to receive them through January 8 His benefit payments were then suspendedRespondents January 8 policy statement regardingthe discontinuance of benefit payments during the forthcoming strike compassed a commitment that A&S benefitswould becontinuedforworkers disabled due to industrial injury until they received a medical release oruntil their benefit entitlement under Respondents benefitplan schedule expired Cole presumably was not considered to have sustained an industrial injurywhen hefiled a workmen s compensation claim shortly thereafterRespondent countered with a claim that his injury wasrelated to a prior nonindustrial ailment Cole s claim forworkmen s compensation had not yet been fully determined when this case was heard Respondents appealshad not yet run their courseWhen the strike ended Respondent resumed A&S benefit payments Cole was still drawing half pay sick leavebenefits when this case was heardBy the time this decision issues Cole s complaint regardingRespondents suspension of benefit paymentsduring the strike may conceivably be mooted Should hestill be disabled he may well have received his full A&Sbenefit entitlement under Respondents benefit scheduledespite the 12 week hiatus dictated by Respondentsstrike related policyCole the fireman operator denied that he had participated in the January 8 strike or that he had publiclydemonstrated any strike supportRespondent has presented no contrary evidence I find consistently withCole s testimony that he should have been consideredentitled to continued A&S benefits throughout Respondent s 12 week strike shutdownThree concerned workers Complainants Geer VanAusdoll and Casper Buol disabled before the strike suffered continued disability until certain April 1980 datessubsequent to the strike s terminationAll three menhowever supported the strike despite their disabilitiesSteveGeerworks at Respondents Los Angeles refinery he is classified as a boilermaker with slightly lessthan a 10 year service record On Saturday December 11979Geer fractured or cracked some ribs during a softball practice sessionHe missed work on Monday December 3 his A&S benefit payments began with a De 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcember 4 effective date The boilermaker s benefits werepaid through January 8 they were then discontinued OnJanuary 8 during twilight hours Geer together with afellow worker went to the main gate of RespondentsLos Angeles refinery to see what was going on thereHe spoke to several people-presumably strikers thoughnot necessarily-for about 20 to 30 minutes and thenleftDuring his visitGeer saw some of Respondent speople near the refinery gatehouse when queued-whilea witness-concerning whether they had seen him theboilermaker testified that hewouldn t knowwhetherhe had been seenOn January 26 or 27 while still disabled Geer sustamed a second injury he cracked his wrist whileroller skatingHe was finally notified on April 2 that hecould resume work he did so the following day In themeantime however during the last week of January orthe first week of February Geer had despite his disabilitycommenced picketingHe had started picketingevery third day this schedule he later reduced to 1 dayper week for the duration of the strike In addition topicketing the boilermaker participated in two marches insupport of the strike on February 7 and 13 respectivelyThroughout this period concurrently with his picket lineserviceGeer visited the union hall to check in beforepicketing and to collect his strike benefit allowance Onthis record I find that Geer s strike participation datesfrom Monday January 28 the first day of the first weekwithin which his picket line service may have been imtially rendered his January 8 visit to Respondents plantgate derived-so his testimony proffered without contradiction shows-from simple curiosity rather than a purpose to demonstrate support for the strike Respondentproffers no contention that a management representativehad acquired information that would warrant a contrary conclusionDaniel Van Ausdollworks as a machinist at Respondent s refinery his service record goes back 10 1/2 yearsOn November 29 1979 the machinist had sustained aknee injuryDuring his consequent absence from workhe received A&S benefits starting with November 301979 and continuing through January 8 1980 Thoughhe received no such benefits during the strike he received them during a continued period of disabilitywhich lasted from April 1-4 when he received a medical clearance to resume work on Monday April 7 Previouslywhile the strike was in progress on February 61980 specificallyVan Ausdoll had started working forthe union finance committee which was responsible forthe distribution of strike benefitsThis work was performed at the union hall the machinist provided hiscommittee services on just 1 day per week for 3 or 4weeks He did no picketing and did not engage in anyother activities in support of the strikeWith matters inthis posture I conclude that Van Ausdoll s affirmativesupport for the Union s strike activities dates from February 6 and that his right to continued disability benefitscould have been terminated in any event on that date Ihave reached this conclusion despite Respondents failureto show that it had acquired information regardingVan Ausdoll s strike related activity directly followingits commencement or at any time during the strikeI find it difficult to comprehend how a concerned employermightacquire informationconcerning strikesupport activities conducted solely within a union halland presumably well away from a picket line savethrough some form of questioning or surveillance whichthe statute would proscribe For present purposes however I have disregarded Respondents failure to musterthe requisite showing Van Ausdoll had long been prominent in union affairs a presumption that his participationin strike related activity would normally have come toRespondents notice might well be warranted InEmerson Electricthe Board found affirmative support for alabor organization s strike activities shown by evidencewhich established only that the disabled worker concerned performed services in the Union s officeCasper Buolworks as an instrument man at Respondent s LAP his service record compasses 13 1/2 yearsHe ceased work on August 13 1979 because of a nonoccupational back injury On April 14 1980 having previously been medically released he resumed work hisperiod of disability therefore had compassed both thecommencement and conclusion of the 12 week stakeperiodEffective August 14 1979 1 day subsequent tohis injuryBuol s regular A&S benefits had been paidHe had continued to receive them through January 8 directly thereafter they had been discontinuedWhen thestrike ended Buol s benefit payments were resumed theycontinued until he resumed workBecause I have previously found Buol s claims regarding statutorily proscribed discrimination not cognizablemy findings-with respect thereto-have been reportedsolely for the Board s convenience should it considerthem properly subject to determinationAbout 1 week after the strike began-presumably onTuesday January 15 specifically-Buol began workingat the union hall in support of the strike He providedmiscellaneous servicesand likewise functioned as astrikemajor directly responsible for the maintenance ofpicket lines adequately staffed and provided with sustenanceBuol the instrument man performed no picketduty himself his brief description of his functions however at or near union picket lines may frequently havebeen required And though a deduction that Respondenthad somehow acquired information regarding Boul sunion hall services could hardly be considered warranted I am satisfied that-when his services were requiredto staff picket lines and provide provisions for pickets-they would have become matters of public knowledgeOn this record therefore I would find should such adetermination be required that Buol s strike participationdates from Tuesday January 15 specificallyThree concerned workers Complainants BrockmanBurks and Galeon though disabled before January 8 recovered from their disabilities before the strike s March31 termination date The record within my view willsupport determinations that none of them took affirmative actioncalculated to show public support for thestrike before their respective recovery dates TEXACO INCThomas J Brockmanworks as a tester at Respondent sLAP his service record compasses 11 1/2 years On Saturday January 5 he irritated some bone growths on histoes while playing ice hockey He could not report forwork on January 7 and had surgery on January 8 Hewas subsequently disabledOn March 13 Brockman received a medical clearance permitting him to resumework after March 24 he did not report however because of the strike which was still in progressThe tester has not been granted A&S benefits for anyportion of his disability period the record contains astipulation however he had really been entitled to receive a benefit payment covering his January 8 failure toworkSometime during February 1980 s third or fourthweekwhile still disabledBrockman had visited theunion hall seeking information regarding what unionrepresentatives would be doing about Respondents January 8 discontinuance of A&S benefits following a briefconversation devoted solely to that subject he left thehall and returned home Brockman the tester while awitness denied that he had engaged in any activities insupport of the strike Respondent has proffered no contrary testimony or documentationWithinmy viewBrockman s February visit to the union hall cannot properly be considered a manifestation of strike support hehad merely been seeking information On this record Ifind that Brockman had beenmistakenlydenied A&Sbenefits covering his January 8 absence and that hisperiod of disability denied benefits thereafter I find further that his period of disability terminated not on theday when he procured his doctor s release but on March25 the date on which so he had been told he couldhave resumed workJames M Burksworks as a machinist within Respondent s LAP he has been in Respondents employ forabout 10 1/2 years On Sunday January 6 1980 Burkshad injured his shoulder while installing a new home hotwater heater He could not work because of his disabilityon January 7 or for sometime thereafter On January28 the machinists doctor cleared him to resume workthe following day He did not report for workAs with Brockman Burks had not been granted A&Sbenefits for any portion of his disability period the parties have stipulated however that he should have beenconsidered entitled to such benefits covering his January 8 absenceOn January 29 rather Burks reported to the unionhallhe received his picket duty assignments and cornmenced picketing on February 1With matters in thisposture I find that Burks like Brockman had beenmistakenlydenied A&S benefits for his January 8 absenceand that he had beenunlawfullydenied such benefitsthereafter I find further that his period of disability terminated on January 29 the date on which so he hadbeen told he could have resumed work Consistentlywith his testimony which Respondent made no effort tocontradict I find finally that Burks did not become astrikeparticipantuntil January 29 the day on whichhe reported to the union hall for picket line assignmentsAdolfo 0 Galeonhas worked for Respondent for 10years he works in Respondents Los Angeles refinery625serving as a machinist Starting on Monday January 7Galeon was absentfromwork because he had contractedinfluenzaHe received A&S benefits for January 8 butwas notified on January 9 that no more benefit paymentswould be forthcoming while the strike was in progressOn January 17 Galeon s doctor released him to resumework he did not return to work however because ofthe strikeOn January 20 presumably at the union hallGaleon received his picket line assignments he startedpicketing on January 22 and continued to do so until thestrike s terminationOn this record I conclude and findthat Galeon received A&S benefits covering his January8 absence that he wasunlawfullydenied benefits between January 9 and 17 both dates inclusive and that hebecame a strike participant thereafter when he visitedthe union hall to receive his picket duty assignmentsTwo concerned workers-Complainants Bowers andCrilley-though disabled before the strike began recovered while the strike was in progressWhile disabled Ifind they supported the strikeGerald Steven Bowershasworked as Respondent sLAP for 6 years he works as an operator On January 21980 the operator had been sent home by his supervisorwith a case of walking pneumonia In consequence hereceived A&S benefitsstartingwith January 3 he didnot however receive benefits after Sunday January 6Bowers had not been scheduled to work on MondayJanuary 7 or Tuesday January 8 his benefit paymentsdid not cover those datesHe did not receive benefits of course during thestrikewhich then began On January 11 Bower s physiclan cleared him to resume work on January 14 As ofJanuary 11 however Bowers had made himself availablefor picket duty thereafter he picketed regularly andserved as a picket captain until the strike ended PreviouslyonWednesday January 9 specifically Bowerstogether with a fellow worker had visited the picket lineatRespondentsLosAngeles refineryConcededlywhile there he had tried to find outwhat we were supposed to be doingwhat kind of organization wasgoing onwhose picket list [he] was onWith thisrecord I conclude that Bowers had affirmatively actedto show public support for the strike particularly duringhis January 9 picket line visit and that Respondent smanagementhad probablyacquired informationregarding his actionInote in this connection the operators testimonythat-when he visited the picket line during the lunchhour-there had been probably5 or 10 foremen in Respondent s LAP gatehouse Bowers opined that they hadseen himBecause Bowers had not been scheduled to work January 8 and because he had demonstrated his support forthe strike on January 9 he cannot-within my view-claim now that he was denied benefits for which hemight have been considered eligible following thestrike s commencementRobert J Crilleyworks as an instrument man at Respondent s refinery his service with the firm goes back32 years On December 18 1979 Crilley entered the hospital for an emergency appendectomy He began receiv 626DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDing A&S benefits effective December 19 and continuedto receive them through January 8 Consistent with Respondent s declared policy they were then discontinuedAt the time of his appendectomy Crilley had beenserving as chairmanof the Unions negotiating committee concerned with the contract modification discussionswhich had shortly before been commenced FollowingCrilley s surgery the committee had designated anotherchairmanwith the understanding that he would servetemporarily pending Crilley s return Additionally Cnlley s position on the committee had been turned over toan alternateCrilley had been notified regarding thesecommittee actionsOn February 11 Crilley received his doctor s clearance to resume work the following day He promptly resumed his position as negotiation committee chairmanthereafterhe participated in the negotiations until theconsensual commitments previously noted within this decisionwere memorialized On March 1 the instrumentman participated in a harbor area march in support ofthe strikeOn this record I conclude that throughout theperiod with which we have been concerned Respondent s management representatives had good reason to believe that Crilleywho had been a longtime union leaderand functionary would be a strike supporter The recordshows that during his postsurgical period of disability hehad nevertheless attended contract negotiating sessionsthough merely as a concerned visitor He had been invited to attend in that capacity by the Respondents principal negotiatorCnlley had been present during the January8 sessionthough purely in hisvisitorcapacitywhen theUnion s strike announcement was made With matters inthis posture I am satisfied that regardless of whether Respondent or the General Counsel produced the evidencethis Respondents burdenwith respect toshowingthat ithad acquired information sufficient to indicate thatCnlley had affirmatively manifested public supportforthe strike contemporaneously with his organizations strikecallhas been met Should the Board conclude differently I would hold alternatively that Respondents burdenof persuasion regarding Crilley s performance of affirmative acts sufficient to satisfy this Board s standardwassatisfiedwhen he conceded that as of February 12 hehad rejoined the negotiating committee and resumed hischairmanshipHaving found previously here that Respondent unlawfullywithheld accident and sickness benefits fromcertain Complainants above designated I now find further that Respondent should be required to make theseComplainants whole by paying each of them with interestwhatever accident and sickness benefits they wouldhave been considered entitled to receive between January 8 and the date of their recovery from disability orthe date on which they actively participated in strike activity or publicly supported the strikewhichever camesoonerComplainants severalcut offdates pursuantto this recommendation are as followsSylvester ColeMarch 311980Gerald BowersJanuary 91980Thomas BrockmanMarch 251980James BurksJanuary 291980Robert CrilleyJanuary 91980Adolfo GaleonJanuary 181980Steve GeerJanuary 281980Daniel Van AusdollFebruary 61980Respondent contends finally that when the precisesumsdue and payable here have been computed variouspayments heretofore made to Complainant Cole fivedesignated Complainants and Casper Buol should be deducted from whatever A&S benefit payments the firmmay be required to make These contentions howeverraise questions of possible setoffs regarding specificallydeterminedmake whole payments Such questions require no disposition within decisions such as this concerned specifically with unfair labor practice determmations they have not been considered[Recommended Order omitted from publication J